Exhibit 99.1 NEWS RELEASE COMPUWARE CORPORATION Corporate Headquarters One Campus Martius · Detroit, Michigan 48226 (313) 227-7300 For Immediate Release May 24, 2011 Compuware Growth Drivers Outperform in FY ’11, Poised for Continued Acceleration in FY ‘12 · Compuware Earns 48 Cents Per Share in FY ’11, 16 Cents Per Share in Q4 · FY ’11 APM license and subscription fees skyrocket 91.7 percent year-over-year on a GAAP basis to $145.5 million; license and subscription fees up 34.1 percent on a pro forma basis* · FY ’11 Covisint revenues leap 36.0 percent year-over-year to $55.0 million · Final Q4 results: APM license fees and subscriptions +54.0 percent, Covisint revenue +65.6 percent, Uniface license fees +76.7 percent, Changepoint license fees +14.3 percent year-over-year; Professional Services segment contribution margin over 15 percent · FY ’12 guidance predicts ongoing revenue growth, increased EPS and strong cash flow DETROITMay 24, 2011Compuware Corporation (NASDAQ: CPWR), the technology performance company, today announced financial results for its fourth quarter and fiscal year ended March 31, 2011. “Compuware and its growth drivers produced a strong fiscal year 2011,” said Compuware President and COO Bob Paul. “Our unique abilities to solve key business problems in the application performance management and secure collaboration markets in particular have driven phenomenal growth, which we expect to continue. Combined with our laser focus on profitability in Mainframe Solutions, Professional Services and Uniface, we have positioned Compuware to deliver increases in revenues, earnings per share and operating cash flow for fiscal 2012.” Fiscal Year 2011 Results During the fiscal year ended March 31, 2011, Compuware increased its total revenues, software license fees, maintenance and subscription fees, and professional services fees year-over-year. Maintenance and subscription fees were $487.0 million, up from $456.3 million in the previous year. Software license fees were $194.7 million compared to $194.5 million in the previous year. Professional services fees were $247.2 million, up from $241.3 million in the previous year. Fiscal year 2011 revenues were $928.9 million, up from $892.2 million in the previous fiscal year. GAAP net income was $107.4 million in fiscal year 2011, compared to $140.8 million (GAAP) and $93.7 million (pro forma) in fiscal year 2010. GAAP earnings per share were 48 cents in FY ’11 compared to 60 cents (GAAP) and 40 cents (pro forma) in FY ‘10, based upon 226.1 million and 234.6 million shares outstanding, respectively. Fiscal year 2010 net income and earnings per share benefited from a non-recurring $52.4 million gain from the divestiture of certain product lines and $20.7 million in other income related to a legal settlement. Page 2 Compuware Growth Drivers Outperform in FY ’11, Poised for Continued Acceleration in FY ‘12 May 24, 2011 Fourth Quarter Fiscal Year 2011 Results During the company’s fourth quarter, software license fees were $55.7 million, up from $51.8 million in the fourth quarter last year. Maintenance and subscription fees were $124.0 million in the fourth quarter, up from $117.9 million in the fourth quarter last year. Revenue from professional services in the fourth quarter was $69.9 million, up from $60.3 million in the same quarter last year. During the fourth quarter, total revenues were $249.6 million, up from $230.0 million in the fourth quarter last year. Net income was $34.8 million, compared to $37.4 million in the fourth quarter last year. Earnings per share were 16 cents compared to 16 cents last year, based upon 224.4 million and 228.7 million shares outstanding, respectively. Fourth Quarter Fiscal Year 2011 Highlights During the fourth quarter, Compuware: · Announced that Frederick A. "Fritz" Henderson – Chairman of Suncoke Energy and Senior Vice President of Sunoco, Inc. –joined its Board of Directors. · Partnered with Troy, Michigan-based HTC Global Services, Inc. to provide application performance management solutions to customers worldwide. · Announced a new e-book in partnership with SPI Research, a recognized authority and research firm focused on the professional services industry, to produce a complimentary offering titled “Building Lasting Value: Growth Strategies for Professional Services Organizations.” · Together with Gigamon™, a leading global provider of intelligent data access networking™, announced a strategic partnership to help IT organizations ease network data access and improve application performance. This partnership will help IT organizations optimize network service quality while empowering them to improve network and application performance issue diagnosis and reporting. · Released the Compuware Gomez Performance Satisfaction Index top Web and mobile performers for the 2010 online holiday shopping season. · Announced that Mark Hillman, V.P. of Strategy and Product Line Management and Matt Poepsel, V.P. of Performance Strategies, would present at the Fusion 2011 CEO-CIO Symposium. · Announced that CTO, Paul Czarnik would present a session titled: "Performance Testing: Putting Cloud Customers Back in the Driver's Seat" at the Software Test Professionals Conference 2011 in Nashville, TN. Use of Non-GAAP Financial Information *Compuware acquired Gomez on November 9, 2009; only revenue following the acquisition date is included in the FY ‘11 GAAP comparisons of total APM license and subscription fees. The pro forma FY ’11 comparison is presented as if the acquisition occurred as of the beginning of FY ’10. In addition to reporting financial results in accordance with generally accepted accounting principles, or GAAP, the financial information included in and following this press release uses a non-GAAP measure for net income and earnings per share. Compuware management believes the non-GAAP financial information provided in this release is useful to investors’ understanding and assessment of Compuware’s ongoing core operations and prospects for the future. The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for results prepared in accordance with GAAP. Management uses both GAAP and non-GAAP information in operating and evaluating its business and as such has determined that it is important to provide this information to investors. A reconciliation of non-GAAP to GAAP information is contained in the financial statements following this press release. Page 3 Compuware Growth Drivers Outperform in FY ’11, Poised for Continued Acceleration in FY ‘12 May 24, 2011 Compuware Corporation Compuware Corporation, the technology performance company, provides software, experts and best practices to ensure technology works well and delivers value. Compuware solutions make the world’s most important technologies perform at their best for leading organizations worldwide, including 46 of the top 50 Fortune 500 companies and 12 of the top 20 most visited U.S. web sites. Learn more at: http://www.compuware.com. ### Conference Call Information Compuware will host a conference call to discuss these results at 5:00 p.m. Eastern time (21:00 GMT) today. To join the conference call, interested parties in the United States should call 800-230-1766. For international access, the conference call number is +1-612-332-0819. No password is required. A conference call replay will also be available. The United States replay number will be 800-475-6701, and the international replay number will be +1-320-365-3844. The replay passcode will be 195564. Additionally, investors can listen to the conference call via webcast by visiting the Compuware Corporation Investor Relations web site at http://www.compuware.com. Press Contact Lisa Elkin, Vice President, Communications and Investor Relations, +1-313-227-7345 Certain statements in this release that are not historical facts, including those regarding the Company’s future plans, objectives and expected performance, are “forward-looking statements” within the meaning of the federal securities laws. These forward-looking statements represent our outlook only as of the date of this release. While we believe any forward-looking statements we have made are reasonable, actual results could differ materially since the statements are based on our current expectations and are subject to risks and uncertainties. These risks and uncertainties are discussed in the Company’s reports filed with the Securities and Exchange Commission. Readers are cautioned to consider these factors when relying on such forward-looking information. The Company does not undertake, and expressly disclaims any obligation, to update or alter its forward-looking statements whether as a result of new information, future events or otherwise, except as required by applicable law. COMPUWARE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands) AS OF MARCH 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net Deferred tax asset, net Income taxes refundable Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, LESS ACCUMULATED DEPRECIATION AND AMORTIZATION CAPITALIZED SOFTWARE AND OTHER INTANGIBLE ASSETS, NET ACCOUNTS RECEIVABLE DEFERRED TAX ASSET, NET GOODWILL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Income taxes payable Deferred revenue Total current liabilities DEFERRED REVENUE ACCRUED EXPENSES DEFERRED TAX LIABILITY, NET Total liabilities SHAREHOLDERS' EQUITY: Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ COMPUWARE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, Except Per Share Data) THREE MONTHS ENDED TWELVE MONTHS ENDED MARCH 31, MARCH 31, REVENUES: Software license fees $ Maintenance and subscription fees Professional services fees Total revenues OPERATING EXPENSES: Cost of software license fees Cost of maintenance and subscription fees Cost of professional services Technology development and support Sales and marketing Administrative and general Restructuring costs Gain on divestiture of product lines ) Total operating expenses INCOME FROM OPERATIONS OTHER INCOME Interest income Settlement Other 70 65 6 17 OTHER INCOME, NET INCOME BEFORE INCOME TAXES INCOME TAX PROVISION NET INCOME $ DILUTED EPS COMPUTATION Numerator:Net income $ Denominator: Weighted-average common shares outstanding Dilutive effect of stock options Total shares Diluted EPS $ COMPUWARE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) TWELVE MONTHS ENDED MARCH 31, CASH FLOWS PROVIDED BY OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to cash provided by operations: Gain on divestiture of product lines ) Depreciation and amortization Asset impairment Stock award compensation Deferred income taxes Other Net change in assets and liabilities, net of effects from acquisitions, the divestiture and currency fluctuations: Accounts receivable Prepaid expenses and other current assets ) Other assets ) Accounts payable and accrued expenses ) ) Deferred revenue ) Income taxes ) ) Net cash provided by operating activities CASH FLOWS USED IN INVESTING ACTIVITIES: Purchase of: Business, net of cash acquired ) ) Property and equipment ) ) Capitalized software ) ) Net proceeds from divestiture of product lines Net cash used in investing activities ) ) CASH FLOWS USED IN FINANCING ACTIVITIES: Proceeds from borrowings on credit facility Payments on credit facility ) Net proceeds from exercise of stock options including excess tax benefits Employee contribution to common stock purchase plans Repurchase of common stock ) ) Net cash used in financing activities ) ) EFFECT OF EXCHANGE RATE CHANGES ON CASH NET DECREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ COMPUWARE CORPORATION AND SUBSIDIARIES OPERATIONAL HIGHLIGHTS (Dollar Amounts In Thousands) QUARTER QUARTER ENDED ENDED MAR 31, YR - YR DEC 30, QTR - QTR % Chg % Chg Products: Software License Fees: Distributed License Fees: Vantage $ $ % $ % Changepoint % % Uniface % % Other 37 %) %) Distributed License Fees % % Mainframe License Fees %) %) Total Software License Fees % %) Maintenance and Subscription Fees: Distributed Products % %) Mainframe Products %) %) Subscription (Gomez) % % Total Maintenance and Subscription Fees % %) Total Product Software Revenue: Distributed Products % % Mainframe Products %) %) Subscription (Gomez) % % Total Product Software Revenue $ $ % $ %) Total Product Software Revenue by Geography North America $ $ % $ %) International $ $ % $ %) Total Cost of Product Software Revenue $ $ % $ % Deferred License Fees Current $ $ %) $ %) Long-term $ $ %) $ %) Deferred During Quarter $ $ % $ %) Recognized During Quarter $ $ %) $ %) Professional Services: Professional Services Segment Fees $ $ % $ % Application Services Segment Fees % % Total Professional Services Fees $ $ % $ % Professional Services Segment Contribution Margin % % % Application Services Segment Contribution Margin % % % Total Professional Services Fees Contribution Margin % % % Billable Professional Services Segment Headcount % % Application Services Segment Headcount %) % Other: Total Company Headcount % % Total DSO (Billed) Total DSO COMPUWARE CORPORATION AND SUBSIDIARIES RECONCILIATION OF NON-GAAP INFORMATION (In Thousands, Except Per Share Data) TWELVE MONTHS ENDED MARCH 31, Net income reconciliation: GAAP net income $ $ Gain on divestiture of product lines (a) - ) Settlement (b) - ) Net income as adjusted $ $ EPS reconciliation: GAAP diluted EPS $ $ Gain on divestiture of product lines (a) - ) Settlement (b) - ) Diluted EPS as adjusted $ $ (a) Compuware divested its Quality and DevPartner product lines during the first quarter of fiscal 2010.For comparison purposes, the gain recorded as a result of this divestiture is being excluded from the twelve months ended March 31, 2010 period. (b) Settlement relates to our settlement with IBM in March 2005 whereby IBM was committed to purchase software licenses and maintenance from the Company totaling $140 million over five years ending in fiscal 2010. The amount of the annual commitment not used to purchase software licenses and maintenance was recorded to other income.For comparison purposes, the portion of the settlement recorded to other income is being excluded from the twelve months ended March 31, 2010 period. COMPUWARE CORPORATION AND SUBSIDIARIES PRODUCT COMMITMENTS (In Thousands) QUARTER ENDED TWELVE MONTHS ENDED MARCH 31, MARCH 31, MARCH 31, MARCH 31, License fees $ License fees - divested products (a) - - - ) License fees excluding divested products Change in deferred license fees excluding divested products (a) License contracts entered into during period excluding divested products Maintenance and subscription fees Maintenance fees - divested products (a) - - - ) Maintenance and subscription fees excluding divested products Change in deferred maintenance and subscription fees excluding divested products (a) ) Maintenance and subscription contracts & renewals entered into during period excluding divested products Total products commitments during period excluding divested products $ (a) Compuware divested its Quality and DevPartner product lines during the first quarter of fiscal 2010.For comparison purposes, the Products Commitments schedule excludes Quality and DevPartner license revenue, maintenance revenue and product commitments from the twelve months ended March 31, 2010 period. As Compuware continues to emphasize solution selling, deals are becoming more complex, increasing the likelihood that software transactions will be recognized ratably over the maintenance term. Therefore to understand the health of Compuware's software business, we believe it is important to also consider the amount of product commitments during the reported periods.
